EXHIBIT 10.3
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 11, 2011,
is made by and between Margret Wessels, an adult individual (“Seller”), and
Haoji Xia, an adult individual (“Buyer”).
 
RECITALS
 
A.           Seller owns 10,000,000 shares of common stock, $0.0001 par value
per share (“Common Stock”), of FITWAYVITAMINS, Inc., a Nevada corporation
(the “Company”).  Buyer has agreed to purchase 8,000,000 shares of Common Stock
(the “Shares”) from Seller for the consideration and under the terms and
conditions set forth herein.
 
C.           Concurrently with the execution of this Agreement, Seller and the
Company, entered into a separate stock purchase agreement dated the date hereof
(the “Split-Off Agreement”) pursuant to which, among other things, the Company
will repurchase 2,000,000 shares of Common Stock from Seller which, together
with the Shares, constitute all of the shares of Common Stock beneficially owned
by Seller as of the date hereof.
 
Accordingly, the parties hereto agree as follows:
 
1.  Purchase and Sale.
 
(a)           Purchased Shares.  Subject to the terms and conditions provided
below, Seller shall sell, assign and transfer to Buyer and Buyer shall purchase
from Seller, on the Closing Date (as defined in Section 1(c)), all of the
Shares.
 
(b)           Purchase Price.  As consideration for the purchase of the Shares,
Buyer agrees to purchase the Shares from Seller and shall pay to Seller on the
Closing Date an aggregate purchase price of $320,000.00 (the “Purchase Price”),
payable on the Closing Date in immediately available funds by delivery of a
check or by wire transfer to an account designated by Seller.  On the Closing
Date, Seller shall deliver to Buyer such assignments or instruments of
conveyance and transfer, in form and substance satisfactory to Buyer and its
counsel, as shall be effective to vest in Buyer all of Seller’s right, title and
interest in and to the Shares, free and clear of all Liens and encumbrances.
 
(c)           Closing.  The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place contemporaneously with the execution
and delivery of this Agreement.  The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).
 
2.  Closing.
 
(a)           Transfer of Shares.  At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of the Company, free and
clear of all Liens and encumbrances.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Payment of Purchase Price. At the Closing, Buyer shall deliver to
Seller the Purchase Price as set forth in Section 1(b).
 
3.  Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as of the date hereof as follows:
 
(a)           Authorization; Enforceability.  The execution, delivery and
performance by Seller of this Agreement is within Seller’s powers and
capacity.  This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)           Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents.  The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
(d)           Ownership.  As of the date hereof, Seller owns the Shares, which
interests, together with the shares of Common Stock to be repurchased by the
Company pursuant to the Split-Off Agreement, represent all of the authorized,
issued and outstanding capital stock of the Company owned by Seller.  The Shares
are duly authorized, validly issued, fully-paid, non-assessable and free and
clear of any Liens.
 
4.  Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as of the date hereof as follows:
 
(a)           Enforceability.  The execution, delivery and performance by Buyer
of this Agreement are within Buyer’s power and capacity. This Agreement has been
duly executed and delivered by Buyer and constitutes the valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles.
 
(b)           Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement require no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents.  The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Purchase for Investment.  Buyer is financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and have no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer is acquiring the Shares solely for their own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available.  Buyer has (i) received all the information they
have deemed necessary to make an informed investment decision with respect to
the acquisition of the Shares, (ii) had an opportunity to make such
investigation as she has desired pertaining to the Company and the acquisition
of an interest therein, and to verify the information which is, and has been,
made available to her and (iii) had the opportunity to ask questions of Seller
concerning the Company. Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares by her must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for the Company at the time, create an exemption or otherwise
do not require registration under the Securities Act (or applicable state
securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Buyer understands that the Shares are being sold to her pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  Release.  Seller, on behalf of herself and her Related Parties (as defined
below), hereby releases and forever discharges Buyer and its individual, joint
or mutual, past and present representatives, Affiliates, officers, directors,
employees, agents, attorneys, stockholders, controlling persons, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity,
which Seller or any of her Related Parties now have or have ever had against any
Releasee.  Seller hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based upon any
matter released hereby.  “Related Parties” shall mean, with respect to Seller,
(i) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with Buyer,
(ii) any Person in which Seller holds a Material Interest or (iii) any Person
with respect to which Seller serves as a general partner or a trustee (or in a
similar capacity).  For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.
 
6.  Definitions. As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “ Control ,” when used
with respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “ Controlling ” and “ Controlled ” have meanings correlative to
the foregoing;
 
(b)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(c)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(d)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(e)           “Order” means any judgment, injunction, judicial or administrative
order or decree;
 
(f)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(h)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
7.  Miscellaneous.
 
(a)           Counterparts.  This Agreement may be executed in multiple
counterparts (including by means of telecopied signature pages or electronic
transmission in portable document format (pdf)), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
(i)        Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)        No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)           Successors and Assigns.  The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)           No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.
 
(e)           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of Nevada, without
regard to that state’s conflict of laws principles.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement.  This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected, impaired or invalidated, and to the extent permitted by applicable
Law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable.  This provision
will be interpreted and enforced to give effect to the original written intent
of the parties prior to the determination of such invalidity or
unenforceability.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

 
SELLER:
         
 
By:
/s/Margret Wessels       Margret Wessels, an adult individual                  
  BUYER:               /s/Haoji Xia       Haoji Xia, an adult individual  

 
 
[Signature Page to Stock Purchase Agreement]
 
 
6

--------------------------------------------------------------------------------

 
 
